Citation Nr: 0121937	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to January 8, 1999, 
for a grant of increased ratings for residuals of service-
connected cerebral artery aneurysm clipping.


REPRESENTATION

Appellant represented by:	Mark C. Jahne, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



REMAND

The veteran served on active duty from August 1949 to October 
1952, and from July 1953 to August 1956.

Prior to discussing the issue currently on appeal, the Board 
notes that an additional issue of clear and unmistakable 
error in prior RO decisions has been raised in the veteran's 
January 1999 Motion for Reconsideration.  It does not appear 
that the RO has addressed this raised issue and it is 
referred to the RO for the appropriate action.

The issue noted on the title page comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  The RO 
evaluated the current severity of the veteran's service-
connected hypertensive vascular disease and residuals of a 
cerebral artery aneurysm clipping.  Increased ratings were 
granted for the service-connected left middle cerebral artery 
aneurysm clipping with mild right upper extremity weakness, 
and for right lower extremity weakness due to cerebral artery 
aneurysm clipping, effective from January 8, 1999.  The 
combined service-connected disability evaluation was 
increased to 90 percent from January 8, 1999.  A bilateral 
factor of 2.8 percent was added for disabilities of the right 
and left lower extremities.  

In rating decision of August 2000, the RO evaluated several 
of the veteran's service-connected disabilities and granted 
increased ratings for difficulty swallowing due to cerebral 
artery aneurysm clipping, right facial droop with decreased 
sensation due to cerebral artery aneurysm clipping, and 
dysarthric speech due to cerebral artery aneurysm clipping, 
effective from September 9, 1999.  The combined service-
connected disability evaluation remained at 90 percent.  A 
bilateral factor of 2.8 percent was added for disabilities of 
the right and left lower extremities.  Individual 
unemployability was not found.

The current appeal stems from a claim filed in September 1999 
for increased ratings for stroke residuals.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board finds that the RO has not 
obtained all of the veteran's VA treatment records and that 
these records may support the grant of an earlier effective 
date for some of the increased ratings.  A review of the 
veteran's claims folder shows that he was hospitalized at the 
Salt Lake City VA Medical Center from July 29 to September 
12, 1991, at which time he underwent the cerebral artery 
aneurysm clipping.  The only record in the claims folder from 
that hospitalization is a Discharge Summary.  There should be 
numerous clinical records of treatment during that extended 
hospitalization and rehabilitation period.  In addition, the 
evidence of record shows that the veteran was hospitalized at 
the Salt Lake City VA 

Medical Center in February 1993, March 1993, from February to 
March 1994, and from August to September 1996.  Only the 
discharge summary of each of these hospitalizations is of 
record.  The evidence indicates that subsequent to the 1991 
hospitalization, the veteran continued to receive treatment 
at the VA for residuals of that surgery.  The RO should 
request copies of all of the veteran's VA medical records of 
treatment, inpatient and outpatient, since the July 1991 
hospitalization and associate them with the veteran's claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
should obtain all records in its constructive possession).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for cerebral 
artery aneurysm clipping and residuals 
from that procedure since July 1991.  
After securing the necessary release, the 
RO should obtain these records.

In particular, the RO should request from 
the Salt Lake City VA Medical Center 
copies of the clinical records of the 
veteran's hospitalizations since July 
1991 as well as his outpatient treatment 
records since that time.  The non-
duplicative records must be associated 
with the veteran's claims folder.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an effective date 
prior to January 8, 1999, for a grant of 
increased ratings for residuals of 
service-connected cerebral artery 
aneurysm clipping. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


